DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 26-42, 44-45 have been amended.  Claims 26-45 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26, 35, 44 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2020/0110839).

Regarding claims 26, 35, 44, Wang teaches a non-transitory, computer-readable storage media, a system comprising a memory for storing executable program code; and a processor, functionally coupled to the memory (F2) and a computer-implemented method for sharing collaborative documents comprising:
applying a natural language processing model to a first electronic document ([0028]) and a second electronic document ([0031] “information on tags used for document keywords for other documents from users”); 
determining, based at least in part on application of the natural language processing model to the first electronic document, that the first electronic document relates to a topical category ([0038]); 
determining, based at least in part on application of the natural language processing model to the second electronic document, that the second electronic document relates to the topical category ([0038]-[0039]); 
determining that there are a threshold number of other electronic resources that have been topically tagged with the topical category ([0038]-[0039]); 
displaying, based on the determination that there are the threshold number of other electronic resources that have been topically tagged with the topical category ([0039], [0041]), a first selectable collaborative resource recommendation to tag the first electronic document with the topical category ([0046]); 
receiving a first selection of the first selectable collaborative resource recommendation, the first selection indicating to tag the first electronic document with the topical category ([0038]);
in response to receiving the first selection, tagging the first electronic document with the topical category ([0033]); 
2displaying, based on the determination that there are the threshold number of other electronic resources that have been topically tagged with the topical category ([0041]), a second selectable collaborative resource recommendation to tag the second electronic document with the topical category ([0013], [0029]-[0030]); 
receiving a second selection of the second selectable collaborative resource recommendation, the second selection indicating to decline tagging the second electronic document with the topical category ([0033]); and 
in response to receiving the second selection, not tagging the second electronic document with the topical category ([0034]).

The dependent claims are rejected in further view of Munro et al. (US 2019/0361966), York et al. (US 2013/0275429), Denise (US 8,286,085) and GARG et al. (US 2019/0114360) as indicated in the primary rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-27, 31, 33-36, 40, 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munro et al. (US 2019/0361966) in view of York et al. (US 2013/0275429) in view of Wang et al. (US 2020/0110839).

Regarding claim 26, Munro teaches a non-transitory, computer-readable storage media comprising executable instructions that, when executed by one or more processors, assist with sharing collaborative documents ([0122]), the non-transitory, computer-readable storage media  including instructions executable by the one or more processors for: 
applying a natural language processing model to a first electronic document and a second electronic document ([0057], [0063]); 
determining, based at least in part on application of the natural language processing model to the first electronic document, that the first electronic document relates to a topical category ([0071]); 
determining, based at least in part on application of the natural language processing model to the second electronic document, that the second electronic document relates to the topical category ([0071]); 
determining that there are a large 
displaying, based on the determination that there are the threshold number of other electronic resources that have been topically tagged with the topical category, a first selectable 
receiving a first selection of the first selectable collaborative resource recommendation, the first selection indicating to tag the first electronic document with the topical category ([0076], [0099]);
in response to receiving the first selection, tagging the first electronic document with the topical category ([0084]); 
2displaying, based on the determination that there are the large 
receiving a second selection of the second selectable collaborative resource recommendation, the second selection indicating to decline tagging the second electronic document with the topical category; and in response to receiving the second selection, not tagging the second electronic document with the topical category ([0086], [0092]).

Munro does not explicitly teach, however York discloses a first selectable collaborative resource recommendation to tag the first electronic document with the topical category and a second selectable collaborative resource recommendation to tag the second electronic document with the topical category ([0080], [0084], [0115], [0124]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Munro to include collaborative resource recommendation as disclosed by York.  Doing so would provide context based, relevant recommendations to users of content while they interact with the content, and enabling context-based collaboration between content users (York [0003]).

Munro does not explicitly teach, however Wang discloses a threshold number of other electronic resources that have been topically tagged with the topical category (F5:506, [0038]-[0039], [0041]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Munro to include threshold number of other electronic resources as disclosed by Wang.  Doing so would increase the likelihood of producing recommended tags that will be acceptable (Wang [0014]).

Claims 35 and 44 recite substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 27 and 36, Munro as modified teaches the computer-readable storage media and the system, wherein the first selectable collaborative resource recommendation to tag the first electronic document with the topical category includes an indication of a number of other electronic resources that have been topically tagged with the topical category (Munro [0071], Wang [0038]-[0039], [0041]).

Regarding claims 31 and 40, Munro as modified teaches the computer-readable storage media and the system, wherein in tagging the  first electronic document with the topical category, the instructions are further executable by the one or more processors for: associating the topical category tag as searchable metadata with the first electronic document (York [0108], [0130], Munro [0074], [0084], Wang [0017]).

Regarding claims 33 and 42, Munro as modified teaches the computer-readable storage media and the system, wherein: one or more of the other electronic resources that have been topically tagged with the topical category were manually tagged with the topical category (Munro [0084], Wang [0033], [0045]); and 
one or more of the other electronic resources that have been topically tagged with the topical category were automatically tagged with the topical category (York [0099] “an ontology generally could be for instance a hand-crafted or automatically-generated model for a domain for which no accepted ontology exists, or for which one does but is found wanting) are generally very well-suited for classifying a particular text fragment as pertaining to one or a small number of topics”, Munro [0070], [0075], Wang [0016]).

Regarding claims 34 and 43, Munro as modified teaches the computer-readable storage media and the system, wherein the natural language processing model comprises a topic detection model (Munro [0058]-[0059], [0071]).

Claims 28-30, 37-39, 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munro as modified and in further view of Denise (US 8,286,085).

Regarding claims 28, 37 and 45, Munro as modified teaches the computer-readable storage media, the method and the system, wherein the instructions are further executable by the one or more processors for: 
attaching the tagged electronic document to a draft email (York [0118], [0124]) (see NOTE); 
identifying a plurality of other electronic resources that have been topically tagged with the topical category (York [0118], [0124], Munro [0071], Wang [0038]-[0039], [0041]); and 
displaying, based on the electronic document and the plurality of other electronic resources sharing the topical category tag, a selectable collaborative resource recommendation to attach one or more of the plurality of other electronic resources that have been topically tagged with the topical category to the email (York [0080], [0112], [0118], [0124], Wang [0038]-[0039], [0041]).
Munro as modified by York teaches that when user editing an email, a plurality of recommendations, in various forms, such as documents, people and resources are provided based on the context of the email.  When the user finished editing the email, the recommendations are removed [0119].  Thus, it is reasonable to conclude that such recommendations are provided to be included (attached) in the email.  Therefore, the claim limitations not explicitly recited in York are implicit.
However, to merely obviate such reasoning Denise teaches a selectable collaborative resource recommendation to attach one or more of the plurality of other electronic resources that have been topically tagged with the topical category to the email (F1C, C2L55-66).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Munro to attach one or more of the plurality of additional electronic documents to the email as disclosed by Denise.  Doing so would improve future search and navigation (Denise [0093]).

Regarding claims 29 and 38, Munro as modified teaches the computer-readable storage media and the system, wherein the third selectable collaborative resource recommendation to attach one or more of the plurality of other electronic resources that have been topically tagged with the topical category includes an indication of a number of other electronic resources that have been topically tagged with the topical category (York [0116], [0084], Munro [0071], Wang [0038]-[0039], [0041]).

Regarding claims 30 and 39, Munro as modified teaches the computer-readable storage media and the system, wherein the instructions are further executable by the one or more processors for: 
receiving a selection of the selectable collaborative resource recommendation to attach one or more of the plurality of other electronic resources that have been topically tagged (York [0116], [0084]) with the topical category to the email (York [0118], [0124]); and 
attaching one or more of the plurality of other electronic resources that have been topically tagged with the topical category to the email (York [0118], [0124]).
Munro as modified by York teaches that when user editing an email, a plurality of recommendations, in various forms, such as documents, people and resources are provided based on the context of the email.  When the user finished editing the email, the recommendations are removed [0119].  Thus, it is reasonable to conclude that such recommendations are provided to be included (attached) in the email.  Therefore, the claim limitations not explicitly recited in York are implicit.
However, to merely obviate such reasoning Denise teaches attaching one or more of the plurality of other electronic resources that have been topically tagged with the topical category to the email (F1C, C2L55-66).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Munro to attach one or more of the plurality of additional electronic documents to the email as disclosed by Denise.  Doing so would improve future search and navigation (Denise [0093]).

Claims 32, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munro as modified and in further view of GARG et al. (US 2019/0114360).

Regarding claims 32 and 41, Munro as modified does not explicitly teach, however GARG discloses the computer-readable storage media and the system, wherein in determining that the electronic document relates to the topical category, the instructions are further executable by the one or more processors for: applying a neural network that has been trained to identify and categorize images to one or more images included in the electronic document ([0020]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of York as modified to include applying a neural network that has been trained to identify and categorize image as disclosed by GARG.  Doing so would help extracting relevant data and desired information (GARG Abstract, [0003]).
NOTE analogous art Freire et al. (US 2009/0210406) analogously disclose claims 32 and 41 in paragraph [0040] and further obviate the teaching of York.


Response to Arguments
Applicant’s arguments, filed 08/29/2022, have been fully considered and are addressed in the updated rejections to the claims above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        September 13, 2022